Citation Nr: 0938833	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  99-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to 
December 1963, and from November 1965 to November 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 1998, the Veteran 
entered a notice of disagreement with the decision to deny 
service connection for hypertension.  A statement of the case 
was issued in January 1999.  A timely substantive appeal on a 
VA Form 9 was received in March 1999.  In May 1999, the 
Veteran testified during a personal hearing at the RO.  A 
transcript of that hearing is of record.

In May 2003, the Board remanded the Veteran's case to the RO 
for procedural review.  In March 2005 and September 2006, the 
Board remanded the Veteran's case to the RO for further 
development.  (At that time, the issue of entitlement to 
service connection for coronary artery disease was among the 
issues on appeal.  In a March 2008 rating decision, the RO 
granted service connection for coronary artery disease.)

In an August 2008 decision, the Board remanded the issue of 
service connection for hypertension, including as secondary 
to service-connected coronary artery disease, to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  In 
April 2009, the Board again found that the development 
conducted by the AMC was inadequate, and again remanded the 
lone remaining issue of entitlement to service connection for 
hypertension to the RO for development in compliance with the 
Board's previous (August 2008) remand order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that a remand of the issue of service 
connection for hypertension is again necessary.  The Board's 
most recent remand of April 2009 found the previous 
development to be inadequate and specifically requested the 
claims file to be sent to a VA physician to review and to 
provide opinions as to whether the Veteran had a current 
disability of hypertension and, if so, whether the 
hypertension was as likely as not caused or aggravated by the 
service-connected coronary artery disease (CAD).  An 
examination was to be scheduled if deemed necessary by the VA 
physician.

Thereafter there is a notation dated in June 2009 indicating 
that the Veteran failed to report for a VA examination 
scheduled for June 10, 2009.  There is no documentation in 
the record that Veteran was notified of the June 10 2009 VA 
examination.  There is also no indication that the claims 
folder was ever forwarded to a VA physician who then deemed 
it necessary that the Veteran be examined.  Thus this 
development appears to be in noncompliance with the Board's 
previous remand directives of April 2009 where it clearly 
directed that an opinion be obtained by a VA physician based 
on review of the file, and, only if this physician deemed it 
necessary, was an examination to be scheduled.  See Stegall 
v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

Additionally the Board notes that there is no copy of any 
notice letter which would have been sent to notify the 
Veteran of any scheduled examination.  Thus it is not clear 
that the Veteran received adequate notice of this 
examination.  

The Board further notes that, after the scheduled examination 
was cancelled, the Veteran sent a letter in July 2009 wherein 
he noted that he missed an examination scheduled for June 10, 
2009, and wrote that he was unable to keep this appointment 
due to illness.  The Board finds that his contentions of 
illness constitute good cause for his failure to appear for 
the examination.  See 38 C.F.R. § 3.655 (discussing good 
cause for failure to appear for a VA examination; examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.)  

Given these circumstances, the Board finds that this matter 
should be remanded to afford appropriate development in 
compliance with the Board's previous remand directives, to 
included allowing the Veteran another opportunity to attend a 
VA examination if one is deemed necessary to resolve this 
matter.  

Accordingly, the issue of service connection for hypertension 
is REMANDED for the following action:

1.	The Veteran's claims files are to be 
forwarded for review by an appropriate VA 
physician (preferably a cardiologist, if 
available) to determine the etiology of 
any currently diagnosed hypertension.  An 
examination should be conducted if deemed 
necessary by the VA physician examiner.  
The VA examining physician is requested to 
address the following questions:

a.	Does the Veteran have a diagnosed 
disability of hypertension?

b.	As to any hypertension diagnosed, what 
is the likelihood that any diagnosed 
hypertension was caused by, or aggravated 
by, the Veteran's service-connected 
coronary artery disease?  
	The degree of hypertension that would 
not be present but for the service-
connected coronary artery disease should 
be identified.  
	In rendering an opinion, the VA 
examining physician is particularly 
requested to comment on the fact that 
hypertension was first shown after the 
Veteran's initial diagnosis of, and 
treatment for, coronary artery disease.  

A complete rationale should be provided 
for any opinion offered.  The Veteran's 
claims files should be made available to 
the examiner, and the examination report 
should indicate if the Veteran's records 
were reviewed.  If an examination is 
deemed necessary to answer these 
questions, the file should contain a 
notation from the VA physician stating 
that such examination is necessary.  

2.  A copy of the notice to report to the 
examination that was sent to the Veteran 
should also be associated with the claims 
folder.  

3.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for hypertension, 
including as secondary to service-
connected coronary artery disease.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2009 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran is advised that failure to 
report for examination without good cause may have adverse 
consequences on his claim. 38 C.F.R. § 3.655 (2009).  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


